The prosecuting witness Arterberry testified to the loss of a meat chopper of the value of $110.00. John Modica, a merchant, testified that the meat chopper was left in his store by the appellant. A detective later took the meat chopper from Modica's place of business. As the record is understood, Modica made no claim to the machine. He testified that appellant sought to use the meat chopper in payment for some groceries.
The motion for rehearing is based upon the contention that the witness Modica was an accomplice as a matter of law. That contention, it is thought, was properly rejected. The court, however, gave an adequate charge, leaving to the jury the question as to whether Modica was an accomplice or an accomplice witness.
Upon the record before us, we are constrained to overrule the motion for rehearing, which is accordingly ordered.
Overruled. *Page 278